                    Case 20-11487-RAM       Doc 42    Filed 05/26/20   Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                                  CASE NO.: 20-11487-BKC-RAM
                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

RAFAEL GONZALEZ
NITZA M GONZALEZ

_____________________________/
DEBTORS

                     NOTICE OF CONTINUED CONFIRMATION HEARING
                       AND TRUSTEE'S OBJECTION TO EXEMPTIONS

   YOU ARE HEREBY NOTIFIED that the Confirmation Hearing and the Trustee's Objection to
Exemptions has been continued to June 16, 2020 at 01:35 pm at UNITED STATES BANKRUPTCY
COURT, C. CLYDE ATKINS UNITED STATES COURTHOUSE, 301 NORTH MIAMI AVENUE,
COURTROOM 4, MIAMI, FL 33128.

    I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Continued
Confirmation Hearing and the Trustee's Objection to Exemptions was mailed to those parties listed below
on this 26th day of May, 2020.



                                                        /s/ Nancy K. Neidich
                                                       _____________________________________
                                                        NANCY K. NEIDICH, ESQUIRE
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        P.O. BOX 279806
                                                        MIRAMAR, FL 33027-9806
               Case 20-11487-RAM      Doc 42   Filed 05/26/20   Page 2 of 2
                NOTICE OF CONTINUED CONFIRMATION HEARING AND TRUSTEE'S OBJECTION TO EXEMPTIONS
                                                                      CASE NO.: 20-11487-BKC-RAM

                                     SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTORS
RAFAEL GONZALEZ
NITZA M GONZALEZ
10399 NW 128TH TERRACE
HIALEAH GARDENS, FL 33018-6008

ATTORNEY FOR DEBTORS
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012

ROBERT SANCHEZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
